Citation Nr: 9932612	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  90-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code, to include the question of entitlement to an 
extension of the veteran's basic termination date for 
eligibility for Chapter 31 benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945 and from April 1953 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
February 1991 and May 1996, the Board remanded this case to 
the RO for additional development.  During this time, the 
veteran has sought several extensions of time to prepare his 
case before the Board.  At a hearing held before the 
undersigned in August 1999, no additional requests for an 
extension were made.  Accordingly, the Board will proceed 
with the adjudication of the veteran's claim.  

In February 1991, the Board remanded the issue of entitlement 
to increased ratings for arthritis of the lumbosacral spine, 
right hip, left elbow, both knees, and bilateral hearing 
loss.  In an August 1992 rating determination, the combined 
evaluations of the veteran's service-connected disabilities 
were increased from 40 percent to 60 percent disabling.  At 
the hearing held before the undersigned in August 1999, the 
veteran stated directly and specifically that he was not 
pursuing additional compensation for his service-connected 
disabilities and did not wish the Board to address these 
issues.  Accordingly, under the guidance supplied by the 
United States Court of Veterans Claims (Court) in AB v. 
Brown, 6 Vet. App. 35 (1993), no other outstanding question 
of law or fact concerning the provisions of benefits under 
the law administered by the VA remains unresolved with regard 
to these issues.  Absent such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
Consequently, the claims of increased compensation for the 
veteran's service-connected disabilities are not before the 
Board at this time.  






FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  The veteran attended law school from 1988 to 1993.  

3.  At the time the veteran began law school in 1988, the 
veteran was service connected for arthritis of the 
lumbosacral spine, evaluated as 10 percent disabling from 
January 1987, arthritis of the right hip, evaluated as 
10 percent disabling from January 1987, arthritis of the 
right knee, evaluated as 10 percent disabling from 
January 1987, arthritis of the left knee, evaluated as 
10 percent disabling from January 1987, arthritis of the left 
elbow, evaluated as 10 percent disabling from January 1987, 
bilateral hearing loss, evaluated as noncompensable from 
March 1971, and generalized tinea versicolor, evaluated as 
noncompensable from March 1971.  At that time, based on an 
August 1987 VA examination, no nonservice-connected 
disabilities were indicated.  A combined disability 
evaluation of 40 percent was in effect from January 1987.  

4.  In a May 1989 rating determination, the veteran's 
combined disability evaluation of 40 percent was reduced to 
20 percent in light of a January 1989 VA medical evaluation.  
At that time, no nonservice-connected disabilities were 
indicated.

5.  In a June 1990 rating determination, the combined 
evaluation of 20 percent for the veteran's service-connected 
disabilities were continued.  At that time, several 
nonservice-connected disabilities were indicated, including a 
heart disorder, chronic prostatitis, and asthma.  Medical 
evidence at that time indicates that these nonservice 
connected disabilities did not impact on the veteran's 
industrial adaptability before his entrance into law school 
in 1988.

6.  In an August 1992 rating determination, based on the 
Board's instructions as contained within a February 1991 
remand of this case, the combined evaluation for the 
veteran's service-connected disabilities were increased to 
60 percent from June 1990.  Nonservice-connected conditions, 
including a heart disorder, chronic prostatitis, and asthma 
were noted.  

7.  At the time the veteran began law school in 1988, the 
veteran held Bachelor of Arts degrees in Divinity Studies and 
History with a minor in Psychology along with a Masters 
Degree in Ministry.

8.  The veteran's disabilities at the time the veteran began 
law school and earlier did not impose an "employment 
handicap" as defined within VA regulations.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 28, United 
States Code, were not met in 1988.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 
21.51, and 21.52 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to the issue and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  

Background

The veteran was discharged from active service in 
February 1971.  At that time, the veteran was a lieutenant 
colonel.  A claim for VA compensation was submitted shortly 
after his discharge from active service.  In an April 1971 
rating determination, service connection was awarded for 
arthritis of multiple joints evaluated as 20 percent 
disabling from March 1971.  Service connection was also 
awarded for bursitis of the right elbow and bilateral hearing 
loss.  Noncompensable evaluations were awarded for these 
disabilities.  At that time, the veteran's total combined 
disability evaluation was evaluated as 20 percent disabling.  
The veteran did not dispute the April 1971 rating 
determination.  

In May 1987, the veteran requested an increase in his 
service-connected disability evaluation.  In June 1987, the 
veteran indicated he worked with cattle, made hay, cultivated 
crops, and performed repairs and maintenance on his farm in 
Whitney, Texas.  At the request of the RO, the veteran 
underwent a VA physical examination in August 1987.  At this 
time, arthritis of multiple joints was noted.  No definite 
history of injury was indicated.  Difficulties with the 
veteran's back, knees, and hip were also noted.  The use of a 
back brace and Motrin for pain was indicated.  No other 
nonservice-connected disabilities were noted.  X-ray studies 
of the right elbow, lumbar spine, and both knees revealed no 
evidence of fracture or dislocation.  X-ray studies of the 
back revealed degenerative changes involving L-1 and T-12.  
Degenerative changes were present bilaterally in both knees, 
worse on the right than the left.  

In an August 1987 rating determination, arthritis of multiple 
joints were evaluated separately.  The veteran was awarded a 
10 percent evaluation for arthritis of the lumbosacral spine, 
arthritis of the right hip, arthritis of the right knee, 
arthritis of the left knee, and arthritis of the left elbow.  
These evaluations became effective on January 22, 1987.  The 
noncompensable evaluation for bilateral hearing loss and 
generalized tinea versicolor were continued.  The veteran's 
combined disability evaluation was 40 percent from 
January 22, 1987.  This included a bilateral factor of 2.7%.  
The veteran was notified of this determination in 
September 1987.  A notice of disagreement to this rating 
determination was not received from the veteran regarding 
this evaluation.  

In a March 1988 VA counseling session, it was noted that the 
veteran was being seen for his reapplication for Chapter 31 
benefits based upon his combined 40 percent service-connected 
disability rating.  It was noted at the time the veteran had 
been previously seen in December of 1986 and that it had been 
determined that the veteran did not qualify for 
rehabilitation services because of his expired termination 
date and the fact that he did not qualify for an extension.  
This record, however, could not be found.  It was noted the 
veteran had 48 months accredited to Chapter 31 entitlement 
with an eligibility termination date of June 22, 1983.  The 
veteran stated that he had obtained a Bachelor's Degree and 
Master's Degree utilizing the G.I. Bill, thereby exhausting 
his entitlement under this program.  The veteran's physical 
condition, specifically his arthritis, contraindicated heavy 
physical work at that time.  The veteran's measured 
vocational interest at that time was suggestive that the 
veteran was most interested in working with people, either in 
business or in a social capacity.  The veteran's attraction 
to the field of law was largely based upon his moral and 
religious ideals.  The examiner stated, in pertinent part, 
that although the veteran's academic credits were too old to 
give him a competitive edge on positions as a pastor, 
assistant pastor, or theology professor, the key issue was 
whether the veteran had overcome the effects of his 
impairment of employability.  The counselor stated that the 
veteran had suitable employment skills in the position of an 
entry-level social service caseworker.  In the vocational 
rehabilitation counselor's opinion, the veteran had indeed 
overcome the effects of impairment of employability by virtue 
of his training.  He was, therefore, found not eligible for 
vocational rehabilitation training nor did he qualify for 
employment services based upon his nonparticipation in a 
State or Federal vocational rehabilitation program.  

In June 1988, a notice of disagreement was received from the 
veteran regarding a May 1988 communication from a VA 
vocational counselor indicating the vocational counselor's 
disapproval of the veteran's request for vocational 
rehabilitation.  At this time, the veteran petitioned VA to 
pay for his law school education.  In this regard, the Board 
must note that some records regarding the vocational 
counselor's initial decision have not been associated with 
the VA claims folder.  Attempts to locate these specific 
records have been unsuccessful.  However, significant records 
relating to the initial denial are associated with the claims 
folder, including the veteran's June 1988 notice of 
disagreement.  At this time, the veteran notes the VA 
vocational counselor's opinion that the veteran was qualified 
for a position of "case worker."  The veteran indicated 
that such a position would leave him very underemployed.  The 
veteran stated that he was being discriminated against when 
he sought to improve his skills and mental health.  

In an August 1988 Statement of the Case, it was noted that in 
March 1988 the veteran had been counseled but was found not 
to have an employment handicap.  Pertinent regulations were 
noted at that time.  In this regard, it should be noted that 
the June 1988 notice of disagreement made no reference to the 
evaluation of the veteran's service-connected disabilities or 
the August 1987 rating determination.  

In July 1988, the veteran requested an increase in his 
disability compensation.  A VA evaluation was performed at 
the RO's request.  In an undated statement, the veteran noted 
regular treatment of his arthritis by a VA Medical Center 
(VAMC).  It was noted that they had fitted him with a back 
brace and hearing aids.  The veteran noted difficulties with 
pain and limitation of motion caused by the arthritis 
condition.  

In October 1988, Horace R. Hill, M.D., noted that he had seen 
and treated the veteran for chronic traumatic osteoarthritis.  
It was indicated that the severity of this condition would 
vary from time to time, just as any arthritis does, but at 
times it gets so severe that he is unable to sit in one place 
for any length of time.  Because of this condition, it was 
noted the veteran was unable to sit for any long period of 
time or write for any long period of time.  It appears that 
this statement was prepared by Dr. Hill to assist the veteran 
in his law school career.  

At a VA orthopedic evaluation in January 1989, it was noted 
that X-ray studies of the lumbar spine had revealed minimal 
osteoarthritis.  At that time, it was noted that this 
osteoarthritis was "better than would be expected for his 
age."  Likewise, examination by X-ray study of both of the 
knees was "not abnormal."  Both elbows showed only minimal 
degenerative changes.  Physical examination showed a "well 
developed male in no acute distress."  Forward flexion of 
the lumbar spine was to almost 90 degrees, extension was to 
50 degrees, and lateral bending was to 40 degrees 
bilaterally.  Examination of the right knee revealed full 
range of motion with no tenderness or instability.  
Examination of the left knee likewise revealed full range of 
motion with no tenderness or instability.  The examination of 
the right hip showed flexion to 95 degrees, full extension, 
internal rotation to 40 degrees, external rotation to 25 
degrees, abduction to 40 degrees, adduction of 20 degrees, 
and a "normal range of motion, painless."  Examination of 
both elbows revealed full extension and full flexion.  There 
was no palpable tenderness.  Mild crepitus on range of motion 
of the neck was noted.  This was found to be "normal."  The 
evaluator's impression was of multiple sites of 
osteoarthritis by complaint only.  The examiner stated, in 
pertinent part:  

The [veteran] has a very normal physical 
examination.  One must rely on his own 
descriptions of his joint discomfort to 
entertain the diagnosis of any severity 
of the osteoarthritis.  His x-rays are 
essentially normal and his physical 
examination today, which he describes as 
a typical day for him.  

While it appears that some of the records regarding the 
initial VA vocational rehabilitation evaluation have not been 
associated with the claims folder, records regarding medical 
treatment during this period have been associated with the 
claims folder.  There is no indication of missing medical 
records.  The medical records reviewed by the undersigned 
during the critical period in this case (1986 to 1988) 
indicate sporadic treatment of a mild arthritic condition.  

In a May 1989 rating determination, the RO proposed to reduce 
the veteran's disability evaluation from a combined 
40 percent evaluation to 20 percent based on improvement of 
his service-connected disabilities as noted within the most 
recent VA examination.  

In a May 1989 substantive appeal, the veteran indicated that 
he was seeking VA vocational rehabilitation to attend Texas 
Southern University, the Thurgood Marshall School of Law.  
The veteran noted that he was in a competitive disadvantage 
according to his law school Dean.  The veteran noted his 
continued inability to be self-employed and that he had not 
overcome the effects of his impairment, nor did he qualify 
for employment in an occupation consistent with his pattern 
of abilities, aptitudes, and interests.  The veteran noted 
numerous disagreements with the RO's determination, including 
the determination that the veteran could work as a counselor.  

In May 1989, the veteran disputed the determination to reduce 
his VA disability evaluation for his service-connected 
disabilities.  A notice of disagreement to this determination 
was received in September 1989.  It was contended that the 
service-connected disabilities interfere with such activities 
as walking, running, bending and standing for prolonged 
periods.  A statement of the case regarding the evaluation of 
his service-connected disabilities was issued by the RO in 
September 1989.  In subsequent statements, the veteran 
disputed the credentials of the VA examiner who evaluated the 
veteran in January 1989.  

The veteran submitted a private medical evaluation in 
June 1990.  The April 1990 medical evaluation noted the 
veteran's complaints of pain involving the neck, back, left 
elbow, both hips and both knees.  Initial examination by 
Thaddeus W. Hume, M.D., an orthopedic surgeon, noted that the 
veteran was ambulatory with a slight limp favoring his right 
leg in a slightly flexed posture.  Examination of the 
cervical spine area revealed decreased range of motion, 
particularly forward flexion and lateral bending to the right 
and left secondary to apparent pain.  Neurological 
examination of the lower extremities revealed no evidence of 
any motor or sensory deficits.  X-ray studies of the cervical 
spine revealed marked vertebral spurring with marked 
narrowing involving the entire cervical spine region, 
particularly between C3 to C7.  X-rays of thoracic spine 
revealed marked degenerative changes with complete fusion of 
the anterior borders in the upper and lower thoracic areas.  
X-ray studies of both knees revealed some minimal spur 
formation, particularly in the right knee at the inferior 
pole of the patella.  The veteran was diagnosed with 
osteoarthritis of the cervical, left thoracic, and lumbar 
spine, osteoarthritis in both knees, and early osteoarthritis 
in both hips.  Dr. Hume stated, in pertinent part:  

At this time, this patient appears to 
have significant degenerative changes, 
particularly involving his cervical, 
thoracic, and lumbar spine which have an 
early appearance of ankylosis 
spondylitis.  These degenerative changes 
do indeed present him with some difficult 
structural instability that leads him to 
significant permanent impairment.  He is 
particularly limited in terms of his 
ability to stand and walk for long 
periods as well as his abilities for 
prolonged periods of repetitive bending 
or stooping and certainly should not be 
involved in any heavy laborious type 
activities.  

In January 1989, the veteran noted that he had been self-
employed in the agricultural business from 1971 until 1987.  

In a June 1990 rating determination, the RO continued the 
20 percent evaluation for the veteran's service-connected 
disabilities.  At that time, several nonservice-connected 
disabilities were noted, including a heart disorder, chronic 
prostatitis, and asthma.  Treatment regarding the veteran's 
nonservice-connected disabilities was also noted.  

In March 1990, T. W. Anderson, M.D., reported that he had 
examined the veteran on two occasions.  It was recommended 
that the veteran not be physically or emotionally stressed 
and that he be allowed whatever facilities necessary to 
minimize the stress of his educational process.  It appears 
that this statement was prepared to assist the veteran in 
dealing with his law school career.

In February 1991, the Board remanded the issue of entitlement 
to a program of vocational rehabilitation and training under 
the versions of Chapter 31, Title 38, United States Code, for 
additional development.  At that time, the Board noted that 
all data pertaining to the originating agency's development 
of the veteran's claim for Chapter 31 benefits were not now 
of record.  In February 1991, the Board instructed the RO to 
obtain the veteran's Chapter 31 rehabilitation folder and 
training subfolder, as well as the veteran's counseling 
folder, including documents from counseling sessions in 1986, 
and associate these records with the evidence already of 
record.  It was also requested that the RO arrange for an 
additional counseling interview for the purposes of 
determining the existence of an employment handicap.  If an 
employment handicap was found to be present, it was to be 
determined whether there was present a serious employment 
handicap.  

In February 1991, the Board, in a separate determination, 
also remanded the veteran's claims for increased compensation 
of his service-connected disabilities for additional 
development.  

In March 1991, at the request of the Board, the RO requested 
the veteran to note all treatment sources for his arthritic 
condition since January of 1989.  Additional medical records 
were obtained.  They indicate sporadic treatment for the 
veteran's service connected and nonservice-connected 
disabilities.  

At the request of the Board, an additional VA examination was 
performed.  In a June 1991 VA evaluation, the veteran noted 
arthritis in multiple joints.  Aching and soreness in the 
back, knees, and right elbow were noted.  Other significant 
medical history included an acute myocardial infarction in 
September 1989 with a quadruple coronary artery bypass in 
July 1990.  A second myocardial infarction during the 
coronary arteriogram procedure in October 1989 was also 
noted.  It was also indicated that the veteran had hearing 
loss and had been wearing a hearing aid since 1987.  A 
somewhat small skin cancer had been removed from the left 
side of the veteran's nose.  The veteran was married and had 
seven children.  Physical evaluation noted a intelligent, 66-
year-old male in distress.  The veteran had complaints of 
discomfort in the neck with limitation of motion.  
Examination of the upper extremities revealed full range of 
motion in the shoulders, elbows, wrists, and hands with no 
swelling, deformity or increased heat in the joints.  
Examination of the back revealed no spasms in the back with 
good flexion and extension on lateral bending.  Complaints of 
discomfort at the limits of motion were noted.  Examination 
of the hips and knees revealed full flexion and extension.  
Internal rotation of hips was performed without limitation.  
Examination of the knees was also normal.  There was no 
redness, swelling, or increased heat.  Full extension, 
without instability, was noted.  X-ray studies were performed 
revealing "minimal" degenerative changes in the cervical 
spine primarily with the anterior spur formation off the 
vertebral bodies at C5-6 and C6-7.  There was some slight 
narrowing of the vertebral disc space at C5-6.  Examination 
of the lumbar spine revealed minimal degenerative changes off 
the anterior vertebral body edges, more prominent at L2-3 and 
more spurring at T12 - L1.  Examination of the knees and 
pelvis was normal.  The veteran had multiple complaints 
referable to his hips and knees.  However, the examiner 
stated that he saw "no objective findings on [physical 
examination] or X-ray examination to correlate with that."  
The examiner's only findings were some degenerative arthritis 
in the cervical and lumbar spine that, in the examiner's 
opinion, would not be uncommon for a man of his age.  

Additional statements were submitted by the veteran and have 
been reviewed by the undersigned in detail.  In an 
August 1992 rating determination, based on the development 
requested by the Board, the veteran's service-connected 
disabilities were increased from 20 percent to 60 percent 
disabling.  The veteran received a 10 percent evaluation for 
arthritis of the lumbosacral spine, arthritis of the right 
hip, arthritis of the right knee, arthritis of the left knee, 
and arthritis of the left elbow from August 1, 1989.  The 
veteran also received an additional 10 percent disability 
evaluations for arthritis of the cervical spine, arthritis of 
the left hip, and arthritis of the right elbow (formerly 
rated as bursitis) from June 7, 1990.  The veteran's service-
connected bilateral hearing loss and generalized tinea 
versicolor was evaluated as noncompensable.  The veteran's 
combined disability evaluation was increased from 40 percent 
from August 1, 1989, to 60 percent from June 7, 1990.  
Bilateral factors were also included.  The veteran's 
nonservice-connected disabilities, including his heart 
disorder, chronic prostatitis, and asthma were also noted.  
At this time, the RO found that this was a full grant of the 
benefits specifically requested by the veteran.  

The veteran submitted additional statements.  Included with 
these statements was an August 1994 report from Marc H. 
Almond, a career development and placement coordinator.  Mr. 
Almond noted that assessments of the veteran had indicated 
prospective careers that would involve management, public 
speaking, and persuasion.  The veteran's interest revealed 
similarities to people in fields such as law, politics, and 
public administration.  It was noted that the veteran had a 
very strong interest in the field of law.  It was also noted 
the veteran's interest in social work was "minimal."  

In July 1994, [redacted], a Professor of Law at Texas 
Southern University, stated that he had known the veteran for 
approximately six years.  Professor [redacted] noted that he was 
impressed with the veteran's ability to master the complex 
concepts of the law.  Although at that time the veteran had 
not been officially licensed as a lawyer, in Professor [redacted] 
opinion the veteran was a "superb lawyer."  It was noted 
that the veteran had the ability to work alone in his own 
office without supervision.  It was noted that with his 
arthritis, these abilities were extremely important.  

In a July 1994 statement, John Macchietto, Ph.D., a 
counseling psychologist and director of student counseling 
for the State University of Tarleton, refereed to the 
veteran's request to give his opinion regarding the 
vocational assessment as compiled by the VA.  Testing was 
performed which suggested that the veteran's scores were not 
completely valid.  However, Dr. Macchietto noted his concerns 
regarding having the veteran work in a career as a counseling 
professional.  

At the request of the Board, the veteran underwent VA 
vocational counseling sessions.  At this time, it was noted 
that the veteran's earlier records of counseling with the VA 
in 1986 could not be located.  It was noted that the 
counseling service had searched their office completely and 
were unable to find the records of the veteran's earlier 
counseling with VA in 1986, though the VA counselor did have 
a vague recollection of having met with the veteran.  The 
veteran and the vocational counselor specialist discussed the 
veteran's possible employment as a social worker.  The 
veteran was of the opinion that his heart condition would 
contraindicate this profession.  It was noted that the 
veteran and the VA counselor jointly reviewed his transcripts 
which indicate that the veteran has earned a Masters degree 
from the Texas Christian University in 1964 and this degree 
is in Ministry.  The veteran also has two Bachelor degrees, 
one in Divinity Studies and the other being in History with a 
minor in Psychology.  The veteran stated that he was never 
successful in getting a job as a minister or pastor in the 
civilian economy because as a military chaplain he was seen 
as having experience only with military personnel.  

The VA counselor noted a medical consultation with a VA 
medical provider in January 1993.  The VA medical provider 
noted that the veteran's pain resulting from his arthritis 
would certainly limit his work tolerance and make it 
necessary for him to be able to limit his hours to a part-
time basis.  It was noted that there were many legal jobs as 
well as social service jobs that would lend themselves to 
this type of situation.  The VA physician was unable to find 
any specific medical basis for the veteran's slow 
handwriting, but did agree that such a slowness would be a 
serious detriment in legal work as well as the administrative 
aspects of social service work.  The physician also concluded 
that the veteran's cardiac condition would limit the veteran 
in terms of his physical and emotional stress.  

Regarding this issue, the veteran was of the opinion that if 
he obtained work in the social service field it would be too 
stressful.  It was also the veteran's opinion that employment 
as a lawyer would be less stressful.  The veteran's rationale 
was that in the legal field he would work in a rural setting, 
work with only as many clients as he wants, and thereby keep 
his stress down.  In response, the vocational rehabilitation 
counselor stated that the "fact remains there are many 
social service jobs in a rural setting that have no more 
stress to them."  

The counseling psychologist stated that the veteran's 
service-connected disabilities at that time contributed to 
his impairment.  Since the veteran had inquired into some 
employment possibilities, the counselor concluded that the 
veteran was not unemployable for reasons within his control.  
At the 60 percent level, his handicap was found to be serious 
at that time.  However, the counseling psychologist indicated 
that with several academic degrees, a chaplaincy, and 
business experience, the veteran did not require further 
training, only employment services.  

It was noted that the veteran had taken exception to the VA 
vocational rehabilitation counselor's reasoning.  The veteran 
stated that he had been told that if his disability were 
raised to a 50 percent or higher level, he would be sent to 
law school.  The veteran stated that he felt that this was a 
case which the VA had taken five years to adjudicate a claim 
and that he wanted five years of retroactive Chapter 31 
benefits for his just completed law school training.  

A VA vocational rehabilitation and counseling officer noted 
that the veteran's plans to utilize either vocational 
rehabilitation training or employment services for the 
purposes of advancing his career as an attorney go "beyond 
the scope of the vocational rehabilitation program."  It was 
noted that the specific services offered under the employment 
assistance program include help with resume preparation, 
improvement of interview skills, and job development.

In May 1994, Daryl K. Knox, M.D., stated that the veteran had 
been a patient under his care since November 1992.  The 
veteran has omitted several sections of this medical 
statement.  It was noted that the veteran had successfully 
completed his law school curriculum and is awaiting to take 
the State bar exam.  It was noted the veteran should do 
"quite well" in the independent practice of law as he would 
be able to work at his own pace.  It was Dr. Knox's belief 
that the veteran would not be able to stand the daily work 
environment and stressors entailed in becoming a social 
worker.

In June 1994, Hazel Martin, a counselor with the Central 
Texas Counseling Service, stated that if the veteran did not 
have a degree and license in counseling, it would be 
difficult at the veteran's age to obtain them at this time.  
A statement was also received from the Central Texas Senior 
Ministry indicating that the veteran was too old to be 
considered for one their chaplain positions.  The veteran has 
also submitted additional statements indicating that he is 
not qualified to be a social worker or a chaplain at this 
time.  

The veteran submitted additional statements and evidence.  
The veteran continued to disagree with the determination that 
he could work as a social worker or chaplain.  It was 
contended that employment as a lawyer was the only profession 
the veteran had interest in.  

In May 1996, the Board remanded this issue to the RO on a 
second occasion for additional development.  At that time, it 
was noted that a VA counseling psychologist in vocational 
rehabilitation had acknowledged that the veteran had a 
serious employment handicap.  However, it was noted that the 
question arose as to when such a handicap arose under 
38 C.F.R. § 21.52.  It was requested that the vocational 
rehabilitational counselor make a formal determination in 
this regard.  In addition, a formal determination was to be 
made as to whether the veteran's vocational goal, i.e. to 
become an attorney, was feasible.  It was noted that this 
must be done with the benefit of hindsight.  The Board was of 
the opinion that these determinations must be accomplished at 
the RO level prior to appellate consideration to accord the 
veteran due process of law.  

In June 1996, the RO requested additional information from 
the veteran.  Additional records were received.  The veteran 
requested several extensions of time to submit documents and 
evidence in support of his claim.  These requests for 
extensions were allowed by the RO.  The Board has reviewed 
all evidence submitted in support of his claim.  

In a December 1996 counseling report, it was noted that the 
increase in the disability rating had not been what had led 
the vocational counselor to conclude that a "serious 
employment handicap" existed within this case.  To comply 
with the Board's second remand request to determine when the 
veteran's "serious" employment handicap arose, as well as 
to determine whether the veteran's legal training was 
reasonably feasible, additional medical records were 
obtained.  It was found that these medical records did not 
give any new medical evidence beyond that which the RO 
medical consultant had already carefully reviewed when he 
noted that the veteran is no more employable as an attorney 
than as a social worker.  

Regarding a notation (apparently from an employee of the 
Board) indicating a question regarding the above conclusion, 
the VA vocational rehabilitation counselor felt obligated to 
elaborate on the discussion provided within the previous 
vocational rehabilitation report.  It was stated that the 
veteran's choice to go to law school was not a necessity 
brought on either by the veteran's medical condition or by 
current job performance requirements.  It was noted that 
vocational rehabilitation was for the purpose of restoring 
lost employment to a disabled veteran who either has no job 
skills or whose skills are no longer suitable because of his 
disabilities.  This was, in the opinion of the VA counselor, 
not the case with the veteran.  It was indicated the veteran 
had perfectly good job skills but needed to get updated and 
"polished" with his job seeking skills.  VA rehabilitation 
did not exist for the purpose of diversifying or advancing a 
career.  The term "serious employment handicap" in the 
veteran's case (in the opinion of the VA counselor), means 
that he needs vocational rehabilitation services to the 
extent of employment assistance services.  It does not mean 
that the veteran needs a whole new profession.  

The counseling psychologist stated that the veteran's serious 
employment handicap arose when, and only when, the VA was 
able to make a determination that the unemployment was for 
reasons not within the veteran's control.  This occurred only 
after the veteran made his beginnings of a job search and 
reported back some of the obstacles that he ran into.  This 
report led to the examiner's conclusion that the veteran was 
making a good faith effort, lacked employment seeking skills, 
and needed these skills.  Therefore, the counseling 
psychologist was able to give the precise date when the 
veteran's employment handicap arose, February 1993.  It was 
noted that when, and only when, the veteran's employment 
handicap was found to exist, then, and only then, was the 
issue of serious employment handicap at question.  

Regarding the other question raised by the Board concerning 
whether the veteran's legal training was reasonably feasible, 
it was noted the veteran took five years to complete a three-
year legal program and now works part-time (as noted by the 
veteran and others).  It was indicated that this was 
precisely what the VA medical consultant predicated.  The 
veteran, with his medical condition, is able to work some, 
but not on a full-time basis.  It was stated that this is the 
cutting edge of the difference between what the veteran can 
and cannot do.  Therefore, in direct answer to the Board's 
question, it was stated that the veteran's legal training and 
employment was feasible to the extent of part-time 
participation, very much on the same basis as the veteran 
would have been able to function in the ministry or social 
service profession.  It was noted that part-time 
opportunities exist not only in law, but also in the ministry 
and its social service work.  The examiner stated, in 
pertinent part:  

In summary response to the [Board] re-
remand, [the veteran] had suitable job 
skills before he chose to enter law 
school.  His choice to pursue another 
career was not in the least necessitated 
by any medical condition.  His only 
rehabilitation need is for employment 
assistant services, not retraining for 
another career.  

In January 1998, a vocational rehabilitation and counseling 
officer from the RO contacted the veteran and noted 
information concerning his vocational rehabilitation and 
counseling on December 23, 1986.  At this time, it was noted 
that evidence of record in his case in December 1986 revealed 
that he was not entitled to Chapter 31 benefits under the 
vocational rehabilitation program because the 12-year period 
during which he had potential eligibility under this program 
had passed.  It was noted that the veteran's eligibility 
termination date was June 22, 1983.  It was indicated that 
the veteran did not qualify for an extension at that time.  
To have qualified for an extension at that time, it would 
have been necessary to determine that the veteran had a 
serious employment handicap.  At that time, December 23, 
1986, the veteran was receiving a 20 percent disability 
compensation for his service-connected disability.  It was 
determined that the veteran did not have a serious employment 
handicap in December 1986.  

In a statement dated January 1998, the veteran concluded that 
the RO had fulfilled the requirements of the Board's remand 
and that the case should be submitted without further delay 
to the Board.  It was contended that the VA should pay for 
the cost of his career change brought about by his 
disabilities becoming more severe and that this action had 
been delayed because of ignorance and prejudice on the part 
of some at the RO.  It was contended that VA support should 
have been granted years ago.  

The veteran requested a hearing before a member of the Board.  
A hearing was held before the undesigned in August 1999.  At 
this time, the veteran submitted additional medical records 
and statements in support of his claim.  One of these 
exhibits was an affidavit from the veteran indicating that 
the VA counselor in 1986 had told him that "[i]f you had a 
40 percent rating there would be no question of VA 
approval."  The veteran indicated that he relied upon the 
examiner as a VA official and counselor.  The veteran 
submitted a copy of a record indicating that he had a 
counseling session with a VA rehabilitation and counseling 
officer in December 1986.  A counseling record was also 
submitted indicating that in 1986 it was concluded that the 
veteran did not have a serious disability under VA 
regulations.  The veteran has also submitted a statement the 
veteran indicates was written by the VA counselor in 1986.  
The statement appears to indicate the possible options 
regarding employment for the veteran.  The Board must note 
that while law school is indicated, there is no indication 
that the VA counselor stated that the VA would pay for his 
law school education under any circumstances.  

The veteran also submitted a January 1987 statement in which 
he informs the VA rehabilitation counselor that he went to 
see a physician the same day he saw him and that he gave him 
a "real examination."  At that time, the veteran notes that 
he would like to go to law school and that he would like to 
"up" his disability compensation.  In January 1987, the 
veteran notes that he has come to the VA for help in a 
"career change."  The veteran noted that his past education 
was of benefit only in the military, was out of date, and 
only of limited value as a civilian.  The veteran requested 
help to pursue a career in law.  

At the hearing held before the undersigned in August 1999, 
the veteran reiterated many of his contentions in previous 
statements submitted to both the RO and the Board.  The 
veteran indicated that the VA vocational counselor to whom he 
spoke with in 1986 or 1987 had indicated to him that if his 
service-connected disability evaluation were increased to 
40 percent there would be "no question of VA approval."  It 
was noted that the veteran was currently self-employed as an 
attorney.  Regarding the evaluation of his service-connected 
disabilities, the veteran voiced satisfaction with his 
current ratings.  The veteran also noted that he had some 
difficulties with submitting documents requested by the RO, 
including tax records.  The undersigned informed the veteran 
that he may submit as many or as few records he wishes in 
support of his claim.  

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1999).  An 
"employment handicap" is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. 
§ 21.51(b) (1999).  The  term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(1999).  The law pertinently provides that an "employment 
handicap" does not exist when either the veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his/her control, or when 
the veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (1999).  

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans Benefits Improvements Act of 1996" Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  However, the 
effective date this pertinent amendment enacted by the 
passage of this Act only applies with respect to claims of 
eligibility or entitlement to services and assistance 
(including claims for extension of services and assistance) 
under Chapter 31 filed on or after the date of the enactment 
of the Act, or October 9, 1996.  In this case, the veteran 
filed his  claim prior to October 9, 1996.

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the requirements of 
38 C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute to the veteran's 
employment handicap" was inconsistent with 38 U.S.C.A. 
§ 3102 and not authorized.  The Court stated further that, to 
the extent that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and 
(f)(2), include the "materially contribute" language and 
require a causal nexus between a service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions were unlawful.  Accordingly, pursuant to the 
Court's determination in Davenport, consideration must be 
given to all of the veteran's disabilities, both service 
connected and nonservice connected, in making a determination 
as to whether an employment handicap exists in a case since 
the Court found the term "employment handicap" was not 
limited by statute to impairment due to a service-connected 
disability.  Accordingly, as the recent statutory changes, 
which effectively overrule the Davenport determination, are 
inapplicable to the instant appeal as the claim was filed 
prior to October 1996, the mandates of Davenport must be 
followed in adjudication of this appeal.

It must be noted that an "employment handicap," as it is 
defined in VA regulations in 1999, is as it appears in the VA 
regulations in 1988.  38 C.F.R. § 21.51(b)(1988).  The 
veteran is requesting the VA to pay for his law school from 
1988 to 1993.  At minimum, in order to be entitled to such a 
benefit, the veteran would be required to have an 
"employment handicap" at the time he petitioned the VA for 
this benefit and before his law school career began or 
shortly thereafter.  Thus, the Board may not rely on evidence 
regarding a disability or disabilities that did not exist 
when then veteran began his law school career.  The veteran 
may not utilize a disability that only manifested itself in 
1990 to argue that Chapter 31 benefits should have been 
awarded in 1988 for a legal education that began that year.  
As a result, in order to make this finding, the Board must 
determine whether the veteran suffered from an employment 
handicap, as defined by VA regulations, in the critical 
period in this case, 1986 through 1988.  Accordingly, medical 
records regarding evaluations and treatment of the veteran 
during this time are critically probative to the issue in 
question.  

Based on a review of the medical records in this case, which 
includes all statements provided by the veteran, the Board 
finds that the veteran did not have an employment handicap as 
his disabilities, both service connected and nonservice 
connected at the time he entered law school, did not impair 
his ability to prepare for, or obtain or retain, employment, 
if he had so wished to obtain employment.  

The veteran has contended that his arthritis condition 
impaired his ability to work as a farmer.  The Board would 
not dispute this fact.  However, while the veteran may not 
have been able to work as a farmer, this does not, ipso 
facto, indicate that the veteran suffered from an inability 
to prepare for, obtain, or retain employment consistent with 
his extensive abilities, aptitudes, and interests that 
existed prior his entrance into law school, even with the 
consideration of such Court decisions as DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In DeLuca, the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  However, in order for the veteran to prevail, there 
must be objective evidence to support the subjective 
complaints of functional loss due to pain.  In this regard, 
there are several medical evaluations performed during this 
period of time which do not support the veteran's contention 
that he suffered from an employment handicap, as it is 
defined for VA vocational rehabilitation purposes.  They 
include the VA examination of August 1987 which, while noting 
difficulties associated with arthritis, would not support the 
determination that the veteran could not prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  Further, the Board has the 
January 1989 orthopedic evaluation, which clearly finds a 
"very normal physical examination."  While the veteran has 
disputed this evaluation, the Board must note that the VA 
evaluator provides extensive reasons and bases for his 
medical conclusions.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The veteran has submitted medical evidence in support of his 
conclusion that he has a serious employment handicap.  In 
this regard, it is important to note that the question of 
whether the veteran currently has a serious employment 
handicap is not at issue before the Board at this time.  The 
veteran is currently receiving a 60 percent disability 
evaluation for his service-connected condition.  This 
disability evaluation has been in effect from June 1990, 
several years following the critical time period in this 
case, 1986 through 1988.  The Board has also taken into 
consideration the veteran's nonservice-connected 
disabilities, including the veteran's nonservice-connected 
heart disorder that manifested in the September 1989 
myocardial infarction and led to a quadruple coronary artery 
bypass in July 1990.  However, once again, this nonservice 
connected disability occurred after the veteran began law 
school.  The VA rehabilitation counselor in 1986 could not 
have taken into consideration a serious heart condition that, 
based on the evidence of record, did not significantly impact 
the veteran in 1986.  A review of the pertinent medical 
records during the critical period in question, 1986 through 
1988, fails to indicate an employment handicap.  

As noted above, the law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employment is not impaired, that is, when a veteran 
who is qualified for suitable employment does not obtain or 
maintain such employment for reasons within his control, or 
when the veteran has overcome the effects of an impairment in 
an occupation consistent with his pattern of abilities, 
aptitudes, and interest, and in successfully maintaining such 
employment.  In this case, in 1988, the veteran was clearly 
qualified for suitable employment but did not obtain or 
maintain such employment for reasons which were in his 
control.  Simply stated, in 1988, the veteran could have 
obtained suitable employment that would have been consistent 
with his pattern of abilities, aptitudes, and interest, but 
chose to become a lawyer.  

The fact that the veteran decided to attend law school in 
1988, while commendable, does not support the conclusion that 
he was unemployable or had an employment handicap at that 
time.  The fact that he was able to attend law school on a 
full-time basis over a five-year period only supports the 
conclusion that he was capable of employment at that time.  
While the Board would not dispute the veteran's contention 
that he is unqualified to be a social worker, the Board finds 
it inconceivable that the veteran could not perform some form 
of employment consistent with his abilities in 1988.  The 
fact that the veteran may have been required to fill an 
entry-level position as a paralegal or would have been 
required to perform in other field of endeavor other than law 
but within his range of interests does not provide a basis to 
conclude that the veteran had an employment handicap.

The statements from the veteran's law professor, indicating 
his high level of intelligence and an ability to work 
unassisted, does not support the conclusion that the veteran 
had an employment handicap in 1988.  While the veteran may 
not have been able to perform some of the jobs available in 
the labor market at that time, an entry-level position that 
would have allowed for his limitations in a field he had both 
interests and abilities was not unobtainable.

The veteran has clearly contended that the only job he could 
perform suited to his interests in 1988 is law.  He appears 
to ignore the fact that many people who work in law are not 
lawyers.  Further, there is little evidence indicating that 
the veteran attempted to find work in 1986, 1987, or 1988.  
Thus, the veteran's opinion that he could not work in 1988 
unless he became a lawyer is entitled to limited probative 
weight.  

It is important for the veteran to understand that the fact 
that he did not qualify for Chapter 31 benefits in 1988 does 
not imply that the VA was discouraging the veteran's pursuit 
of a legal degree or imply that the veteran should not have 
become a lawyer.  The veteran has clearly chosen a specific 
career path consistent with his interests.  Becoming a 
lawyer, however, is not the only occupation the veteran could 
have chosen in 1988 that was consistent with his patterns of 
abilities, aptitudes, and interests.  There is a significant 
difference between a career that a veteran wishes to pursue, 
a career that he can not achieve, a career that he could 
perform but would not be consistent with his considerable 
abilities, aptitudes, and interests, and a career that the 
veteran was able to perform that was within his abilities, 
aptitudes, and interests.  In 1988, based on competent 
evidence from VA rehabilitation counselors, the veteran in 
1988 was able to find a career that was within his abilities, 
aptitudes, and interests.  His employability was not impaired 
to the degree that he would not be capable of qualifying for 
suitable employment in 1988 consistent with his considerable 
abilities, aptitudes, and interests but for the disabilities 
that existed at that time.  

While the veteran has submitted evidence which supports his 
conclusion that he suffered from a severe employment handicap 
during the period in question, the Board must find that the 
medical evidence obtained by the RO, including, but not 
limited to, the January 1989 orthopedic evaluation, is 
entitled to great probative weight.  The January 1989 VA 
orthopedic evaluation clearly undermines the veteran's 
contention that he suffered from an employment handicap 
during the critical period of this case, 1986 through 1988.  
This report clearly indicates that the veteran was capable of 
employment consistent with his abilities and interests at 
that time.  The fact that he was able to begin law school in 
1988 only supports this fact.  Thus, he did not have an 
"employment handicap" and was, therefore, not entitled to 
vocational rehabilitation under Chapter 31 in 1986 through 
1988.  

The most probative evidence of record also consists of the 
opinion of the VA counseling psychologist.  The regulations 
provide that a counseling psychologist in the Vocational 
Rehabilitation Counseling Division may make a determination 
of whether an employment handicap exists.  38 C.F.R. 
§ 21.51(f) (1999).  This regulation is as it existed in 1988.  
38 C.F.R. § 21.51(f) (1988).  The available counselor 
reports, including the counseling record of May 1988, when 
the veteran resubmitted his application for Chapter 31 
benefits and was found to have "indeed overcome the effects 
of impairment of unemployability by the virtue of his 
training," and the vocational rehabilitation report of 
December 1996, which finds the veteran with an employment 
handicap no earlier than February 25, 1993, supports the 
conclusion that the veteran did not have an employment 
handicap, as defined by VA regulations, during the critical 
period in this case, 1986 through 1988.  The fact that he 
able to go to law school and complete his degree in five 
years, while indicating difficulties no doubt caused by his 
heart condition and other problems, does not support the 
conclusion that the veteran was unable to perform employment 
due to his service connected and nonservice-connected 
disabilities during law school.  Simply stated, there are 
sedentary jobs that require significantly less work and 
determination than being a law student.  

The statements the veteran has submitted in support of his 
claim, noting his attributes as an attorney which would not 
be disputed by the undersigned, support the conclusion that 
the veteran did not suffer from an employment handicap as 
defined by VA regulations in 1988.  While the veteran may not 
have been able to work as a farmer and may not have been 
qualified to work as a social worker, the Board finds that 
the veteran's intelligence and education has allowed him to 
overcome the effects of an impairment of employability caused 
by his service connected and nonservice-connected 
disabilities during the critical period in question, 1986 
through 1988.  

A finding of a "serious employment handicap" predisposes 
the existence of an "employment handicap."  The veteran has 
a college degree, extensive experience in numerous 
occupations, and does not show any educational deficiencies.  
Since the veteran did not have an employment handicap as 
defined within VA regulations from 1986 through 1988, the 
question of the existence of a serious employment handicap 
need not be addressed.  See 38 C.F.R. § 21.52 (1999).  
However, the Board believes that in light of the veteran's 
contentions, the Board must consider this issue.  

Under 38 C.F.R. § 21.52, a "serious employment handicap" 
exists when a neuropsychiatric service-connected disability 
is rated as 30 percent or more or any other service-connected 
disability is rated as 50 percent or more.  From 1986 through 
1988, the veteran suffered from neither a neuropsychiatric 
service-connected disability rated as 30 percent or more 
disabling or a service-connected disability rated as 
50 percent or more disabling.  In light of the Davenport 
determination, the Board finds no evidence that the veteran 
suffered from a service connected or nonservice-connected 
disability that could be rated as 50 percent disabling or 
more prior to 1990.  

Under 38 C.F.R. § 21.53(d)(2) a "serious employment 
handicap" may exist when the veteran's situation presents 
special problems due to a nonservice-connected disability, 
family pressures, etc., and a number of special and 
supportive services are needed to effect rehabilitation.  
During the critical period in this case, 1986 through 1988, 
there is no evidence to support the conclusion that the 
veteran's service connected and nonservice-connected 
disabilities presented "special problems" which would infer 
a serious employment handicap.  During this period of time, a 
VA orthopedic evaluator found the veteran to be essentially 
in good condition for an individual of his age at that time.  
Under 38 C.F.R. § 21.53(e), a serious employment handicap 
normally is not found when a veteran's service-connected 
disability is rated at less than 30 percent disabling.  
During the period in question, 1986 through 1988, the 
veteran's service-connected disability was evaluated as 
20 percent disabling.  In 1987, the veteran's service-
connected disability was found to be 40 percent disabling.  
In 1990, the veteran's service-connected disabilities were 
found to be 60 percent disabling.  While the veteran's 
nonservice-connected disabilities in 1990 appear to be 
significant, in 1986 through 1988 there is no indication that 
he suffered from a nonservice-connected disability which 
would have caused a "serious employment handicap," as 
defined within VA regulations.  The Board can not utilize an 
impairment that began in 1989 or 1990 to justify the payment 
of a law school career that began in 1988 due to an 
employment handicap that did not exist at that time. 

Under 38 C.F.R. § 21.53(f), a counseling psychologist in the 
Vocational Rehabilitation Counseling Division shall make a 
determination of a "serious employment handicap."  In this 
case, the vocational rehabilitation counselors have concluded 
that the veteran did not suffer from an employment handicap, 
as defined within VA regulations, earlier than February 1993.  
These opinions are entitled to great probative weight.  The 
veteran has no experience in vocational rehabilitation.  
Thus, his opinion on this issue is entitled to limited 
probative weight.  Accordingly, a serious employment handicap 
cannot be found for the period in question.  

With regard to the veteran's contentions that he relied upon 
the VA counselor's opinion in 1986 that if his service-
connected disability was increased, the VA would pay for his 
law school education, the Board has found no substantiating 
evidence to support this determination.  While some of the 
counselor's records in 1986 have not been located, the 
veteran's own evidence does not support this determination.  
Specifically, in August 1999, the veteran submitted an 
affidavit in which he provides a statement that he alleges 
was written by the VA counselor who interviewed him in 1986.  
This statement indicates that "several possibilities exist" 
regarding the veteran's employability.  One of these options 
is law school.  However, at no point does the VA counselor 
indicate that VA would pay for the veteran's law school.  

The Board finds that it is highly unlikely that a VA 
counselor would guarantee a veteran that VA would pay for his 
law school education if his service-connected disability 
evaluation were increased.  The undersigned has been unable 
to find a single situation in which the VA has paid for a 
veteran's law school education under the Chapter 31 program.  

It is important for the veteran to understand that even if 
the Board were to determine that the veteran had an 
employment handicap during the critical period in this case, 
1986 through 1988, and even if it were determined that a 
serious employment handicap existed, the veteran would still 
fail in his claim for Chapter 31 benefits.  As noted by the 
VA counselor in December 1996, even if the veteran qualified 
for Chapter 31 benefits this would not create a situation in 
which the VA would pay for his law school education.  
Vocational rehabilitation, as noted by the VA counselor, is 
for the purpose of restoring lost employability of a disabled 
veteran who either has no job skills or whose skills are no 
longer suitable because of his disabilities.  This situation, 
however, is not the case with the veteran.  As noted by the 
VA counselor, the veteran has "perfectly good job skills" 
and only needs to update and polish his job-seeking skills.  

The veteran has provided numerous statements that support the 
determination that he was able to work successfully with 
people prior to completing law school.  These types of 
testimonials only support the determination that the veteran 
could have worked in the legal field prior to the beginning 
of his law school degree.  Simply stated, once a veteran 
qualifies for Chapter 31 benefits, this does not provide a 
basis for the VA to pay for every career endeavor a veteran 
may wish to pursue, even if feasible.  The determination of 
what job skills need to be improved in order for the veteran 
to obtain suitable employment consistent with his abilities, 
aptitudes, and interests, is a joint decision made by both 
the veteran and competent VA professionals.  This is not 
simply a determination that the veteran's employment goal is 
"reasonably feasible," as defined within 38 C.F.R. § 21.53 
(1999), but a determination by both parties that the 
vocational goal is necessary in order to allow the veteran to 
work.  Consequently, even if the veteran qualified for 
Chapter 31 benefits, years after his discharge from active 
service, the veteran would be required to work with the VA 
prior to making an attempt to obtain this goal.  The fact 
that the veteran was able to obtain a law school degree 
without VA assistance, while commendable, does not support 
the determination that the veteran required VA help in 
obtaining this goal and only supports the RO's 
determinations.  It also does not support the determination 
that an employment handicap exists, that a serious employment 
handicap exists, and certainly does not support the 
determination that a law school degree was the only course of 
action for the veteran to be employed.  

The Board has considered all the veteran's contentions and 
arguments, including the difficulties he has had with VA 
counseling over the last 10 years.  However, based on the 
analysis above, the Board concludes that the evidence is not 
so evenly balanced and that the preponderance of evidence is 
against the veteran's claim of entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.  


ORDER

The veteran is not entitled to vocational rehabilitational 
training under Chapter 31, Title 38, United States Code.  The 
appeal is denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals






 

